Citation Nr: 1146546	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-28 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity (minor).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The preponderance of the competent evidence of record demonstrates that the service-connected peripheral neuropathy of the left upper extremity is manifested by sensory disturbances only during the entire appeal period.  


CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 8515 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Also, the United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

VA did satisfy its duty to notify the Veteran when he filed his service connection claim.  This appeal arises from the grant of service connection for peripheral neuropathy of the left upper extremity where the Veteran has disagreed with the initial disability evaluation assigned.  As a result of the grant of service connection and the assignment of a specific disability rating and effective date for the peripheral neuropathy, section 5103(a) notice was no longer required.  See Dingess, 19 Vet. App. at 490.

Regardless, after the Veteran disagreed with the initial rating, the RO sent him another letter in June 2008 that informed him of the information and evidence necessary to warrant entitlement to the benefit sought and adjudicated by this claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the RO's decision to deny an increased rating came after notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran was afforded an appropriate VA examination for the disability on appeal.  The examination report reflects that the claims file was reviewed, subjective complaints were recorded and physical findings were made.  The information included in the examination report includes sufficient, pertinent, evidence to accurately adjudicate the issue on appeal.  No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this appeal.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain, numbness, tingling and weakness in his left upper extremity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465  (1994).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The cause, if any, of the Veteran's reported peripheral neuropathy of the left upper extremity does not involve a simple diagnosis or medical assessment.  See Jandreau; see also Woehlaert.  The Veteran is not competent to provide a complex medical opinion regarding the diagnosis or etiology of his reported left upper extremity symptomatology.  See Barr.  

Increased rating criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The service connected peripheral neuropathy of the left upper extremity is currently evaluated as 20 percent disabling under Diagnostic Code 8515 which provides the rating criteria for evaluation of paralysis of the median nerve.  For the minor hand, a 20 percent rating is warranted for moderate incomplete paralysis of the median nerve.  A 40 percent rating is warranted for severe incomplete paralysis of the median nerve.  A maximum rating of 60 percent is warranted for complete paralysis of the median nerve.  Complete paralysis is defined as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Veteran's representative has also argued that Diagnostic Code 8516 is applicable.  This Diagnostic Code relates to impairment of the ulnar nerve and provides for a 50 percent disability evaluation for complete paralysis of the nerve of the minor arm.  Complete paralysis is defined as the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a.  Severe incomplete paralysis warrants assignment of a 30 percent rating; moderate incomplete paralysis warrants a 20 percent rating; and mild incomplete paralysis warrants a 10 percent rating.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the rating.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6.  It should also be noted that use of terminology such as "mild" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  The record as a whole is evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2 , 4.6. 

Factual Background

In March 2005, the Veteran submitted a claim of entitlement to service connection for a left upper extremity disorder.  In April 2008, the RO granted service connection for peripheral neuropathy of the left upper extremity and assigned a 20 percent evaluation effective from March 2005.  The Veteran has disagreed with the initial disability evaluation assigned.  

A neurological evaluation which was conducted in April 2004 revealed that central nerves 2-12 were intact.  Sensation was intact to light touch.  There was no decrease in sensation using the monofilament test.  Muscle strength was 5/5 and reflexes were 2+ and symmetric.  

A September 2004 clinical record revealed that a review of the neurological system was negative.  There was no decreased sensation or decreases in muscle strength.

In March 2005, the Veteran was diagnosed with bilateral carpal-tunnel syndrome.  One of the clinical records dated from that month includes the assessment of numbness and tingling secondary to carpal-tunnel syndrome.  The Veteran reported that the numbness and tingling started two months prior and was affecting both hands.  

A nerve conduction velocity examination was conducted in April 2005.  The results were interpreted as revealing borderline nerve conduction study of both upper extremities due to borderline low amplitude of the right median nerve, both motor and sensory components.  The results were not sufficiently outside normal limits to be clinically significant at this time.  The rest of the study was within normal limits.  

In May 2005, the Veteran reported burning, numbness in hands and feet and slight swelling in the feet.  The assessment was diabetic neuropathy and possible early carpal-tunnel syndrome.  

At the time of a May 2005 VA diabetes mellitus examination, the Veteran reported he had begun experiencing numbness and tingling in his hands and arms.  He reported he had been informed he had borderline carpal-tunnel syndrome.  He wore carpal-tunnel syndrome braces with some relief.  The Veteran reported he found it difficult to write and that he dropped things due to numbness in his hands.  Physical examination revealed that sensation was decreased to light touch in the arms and hands.  Sensation to pinprick was dull on the lateral left arm.  There was no paralysis, neuritis, neuralgia, muscle wasting or atrophy.  The pertinent diagnosis was neuropathy of the upper extremities most likely related to carpal-tunnel syndrome.  

In January 2006, the Veteran complained of numbness and tingling in his bilateral hands and arms and also weakness in the hands.  The problems reportedly began in the wrists and hands first and then progressed up the arms to the shoulders.  The pertinent assessment was diabetic neuropathy.  

In February 2006, the Veteran reported numbness and tingling in the hands running all the way up to the shoulder in both arms.  The Veteran was wearing wrist splints.  Neurological examination showed a slight decrease to pinprick in the hands and bilateral upper extremities and also a decrease in sensation by monofilament testing.  The pertinent assessments were carpal-tunnel and diabetes mellitus with neuropathy.  

In March 2006, a VA physician wrote that the Veteran had diabetes and increasing numbness and tingling in his arms and hands.  The Veteran had a positive Tinel and Phalen's sign on the bilateral wrists.  The author was ordering a nerve conduction test since the Veteran's symptoms appeared to be worse.  The author requested VA to review the Veteran's case regarding neuropathy related to his diabetes in the arms, hands and legs.  

A nerve conduction velocity examination was conducted in March 2006.  The results were interpreted as being a normal study.  There was no electrophysiologic evidence to support a peripheral neuropathy or median neuropathy at the wrists.  

In April 2006, the Veteran reported that he still experienced numbness and tingling in his hands.  He was wearing wrist splints.  Physical examination revealed that Tinel and Phalen's signs were negative.  The pertinent assessment was numbness and tingling of an uncertain etiology.  

In July 2006, the Veteran complained of numbness and tingling and pain in his upper and lower extremities.  He reported numbness and tingling in the arm and forearm for the preceding year and a half.  The numbness and tingling were constant but the pain was intermittent.  He also reported decreased sensation in his hands and that he dropped things.  Physical examination revealed decreased sensation in both hands and forearms.  A MRI was being scheduled to investigate the complaints of numbness in the upper and lower extremities.  

Another record dated in July 2006 reveals the Veteran reported paresthesias and numbness in the arms and legs.  He denied any weakness.  The examiner noted that, on sensory examination, the Veteran claimed to have reduced sensation to pin-prick in both arms and legs up to the elbows and knees respectively.  The examiner found the Veteran had complaints of sensory changes with subjective findings on examination which did not follow a discrete neuroanatomical pattern.  

In January 2007, the Veteran was seen by a neurologist with complaints of numbness in both arms and forearms which was present all the time but varied in degree.  Physical examination was conducted.  An EMG-NCV from March 2006 was noted to be normal.  It was noted that the Veteran's symptoms may be related to low B12.  

On VA examination in March 2008, it was noted the Veteran had neurologic symptoms of the upper and lower extremities with numbness and tingling since 2001.  The Veteran reported that numbness and tingling would flare at times and could wake him up at times.  He considered his upper and lower extremities to be weaker than they used to be.  He reported paresthesias and dysesthesias.  Tinel's signs in each wrist were negative.  The examiner found this meant the Veteran did not have carpal-tunnel syndrome.  Physical examination was conducted for peripheral neuropathy using the monofilament testing equipment and pinprick testing equipment.  This demonstrated moderate peripheral neuropathy of the hands and fingers, the wrists to the mid forearms.  The pertinent diagnoses were moderate peripheral neuropathy of the upper extremities more likely than not due to diabetes mellitus type 2.  Testing for carpal-tunnel syndrome did not reveal the disorder in either wrist.  The examiner found the Veteran could exercise with the disability and was able to lift weights  that a normal person of  the Veteran's age could lift.  The Veteran had normal motor strength in the upper and lower extremities.  There were no signs or symptoms of fatigue.  

The most recent VA examination for compensation and pension purposes was conducted in April 2010.  The Veteran reported pain in his left hand which went up his left arm and increasing weakness.  The Veteran denied that he was able to drive with his left hand and reported he dropped a lot of things.  The Veteran also reported numbness, tingling and shooting pains all up to his shoulder.  The examiner noted the Veteran demonstrated poor effort in all muscle testing and was difficult to evaluate.  Motor examination showed the finger flexor muscles were affected.  Muscle strength was 3 and motor function impairment was described as weakness of grip.  The affected nerves were the median and ulnar.  With regard to sensory functioning, the examiner noted the Veteran reported multiple sites of sensory loss when tested which was not consistent with his history.  Sensation was reportedly decreased to pain in the lower arm.  Sensation was normal to light touch and position sense was normal.  The affected nerves were reported to be the upper peripheral sensory branches.  Reflex examination was 2+ for the left upper extremity.  The examiner determined that no muscle atrophy was present and there was no abnormal muscle tone or bulk.  The examiner determined that no joint function was affected by a nerve disorder.  The diagnosis was no evidence per nerve conduction study for any peripheral neuropathy either in 2008 or at the time of the May 2010 examination.  The etiology of the problem was unknown.  The problem associated with the diagnosis was left upper extremity peripheral neuropathy.  The examiner found that no nerves dysfunction was present and that the disorder did not have any significant effects on the Veteran's occupation.  The disability would have mild effects on the Veteran's ability to perform chores and moderate effects on his ability to participate in sports.  All other activities of daily living would not be affected.  

Analysis

The Board finds that a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity is not warranted at any time during the appeal period.  The Veteran has alleged that he experiences tingling, numbness and pain in his left upper extremity, left wrist and left hand which he attributes to his service-connected peripheral neuropathy of left upper extremity.  Significantly, the preponderance of the competent evidence of record demonstrates that the objective symptomatology associated with the service-connected peripheral neuropathy is sensory.  

While the Veteran has reported the presence of weakness in the left hand at times, only one health care professional who examined the Veteran's left upper extremity found any objective evidence of weakness in grip.  The examiner who conducted the April 2010 VA examination found that muscle strength was 3 and weakness of grip was noted.  Significantly, the examiner specifically noted that the Veteran demonstrated poor effort in all muscle testing and was difficult to evaluate.  The Board finds the single reference to the presence of left hand weakness, when accompanied by a finding that the Veteran did not put forth his best effort is insufficient evidence upon which to make a finding that the service-connected peripheral neuropathy is manifested by anything other than sensory disturbances.  

To the extent that the Veteran has alleged that he has weakness of the left hand which he attributes to the peripheral neuropathy of the left upper extremity, the Board finds these statements are without probative value.  The Veteran is a lay person.  As set out above, a lay person is not competent to provide evidence as to a complex medical question.  The Veteran is competent to report that he experiences left hand weakness but he is not competent to attribute that weakness to the service connection peripheral neuropathy as this is not a simple medical determination.  

The Board finds the preponderance of the competent evidence of record demonstrates that the Veteran does not experience any weakness or grip or any other symptomatology other than sensory disturbance which is due to the service connection peripheral neuropathy.  The rating criteria provide that, when the nerve involvement is wholly sensory, the rating assigned should be for the mild, or at most, the moderate degree.  The Veteran has been assigned a 20 percent evaluation under Diagnostic Code 8515 which is assigned for moderate incomplete paralysis of the median nerve for the minor arm.  The evidence of record demonstrates that the Veteran's right arm is his major arm.  He has complained of some weakness in the wrist, which also has not been confirmed, but could be contemplated under the current code.  While there is said to be involvement of the ulnar nerve on the most recent examination, no abnormal function warranting a compensable rating was shown.  There is no showing of any ring or little finger abnormal function, which would be contemplated were there ulnar nerve impairment, pursuant to Code 8516.

The Veteran cannot be assigned a 20 percent evaluation under both Diagnostic Code 8515 and 8516 as the symptomatology reported for the left upper extremity is the same when utilizing either Diagnostic Code.  The Veteran has reported pain, numbness and tingling.  There is no indication in the claims file that the Veteran experiences disability of both the ulnar and median nerve which is manifested by separate symptomatology.  No health care provider has determined that the Veteran experiences impairment in both nerves due to the service-connected peripheral neuropathy.  The Board finds, therefore, that assignment of separate disability evaluations under Diagnostic Code 8515 and 8516 would constitute impermissible pyramiding.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  As set out above, the Veteran is being compensated for wholly sensory problems in his left upper extremity to include tingling, pain and numbness.  He would be compensated twice for the same symptomatology if granted a separate compensable evaluation under Diagnostic Code 8516.  

The Board further notes that the majority of the competent medical evidence demonstrates that the Veteran does not have peripheral neuropathy of the left upper extremity.  Nerve conduction velocity studies have consistently been interpreted as being non-diagnostic or as demonstrating the absence of peripheral neuropathy.  Physical examination has, at times, noted complaints of reduced sensation to light touch and pin prick.  Some examiners have noted that the distribution of the reported sensory disturbance is not in any anatomic distribution.  The Board interprets this evidence as indicating that, while the Veteran may have sensory disturbance, it is not due to a disorder of the nerves.  This lack of pertinent evidence of actual peripheral neuropathy symptomatology supports the Board's finding that an increased rating is not warranted.  It appears that the Veteran is over rated currently as the preponderance of the competent evidence demonstrates that he does not have peripheral neuropathy.  

The Board has considered whether the Veteran is entitled to a greater level of compensation for his service-connected peripheral neuropathy of the left upper extremity on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluation for the service-connected peripheral neuropathy of the left upper extremity is inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria found in the rating schedule under the pertinent Diagnostic Code shows that the rating criteria completely describes the Veteran's disability level and symptomatology (complaints of pain, tingling, numbness and weakness in the left upper extremity).

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has any hospitalization for his peripheral neuropathy disability.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The Veteran retired during the appeal.  However, the Veteran has reported that he was forced to retire due to his diabetes mellitus and PTSD.  He has alluded to the symptoms of peripheral neuropathy as being one of the causes of his retirement.  There is no indication in the claims file that the peripheral neuropathy of the left upper extremity, by itself, was of sufficient symptomatology to interfere with the Veteran's employment.  The examiner who conducted the most recent VA examination opined that the service-connected peripheral neuropathy would not have any effect on the Veteran's occupation.  There is nothing in the record which suggests that his service-connected disability markedly impacted his ability to perform his job.  The clinical records do not support a finding that the service-connected disability is productive of marked impact (or even significant impact) on the Veteran's occupation.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate the service-connected disability causes impairment with employment prior to December 21, 2009, over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

The appeal is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


